DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT
                             July Term 2014

                      JOSE MARTINEZ FLORES,
                            Appellant,

                                   v.

                         STATE OF FLORIDA,
                              Appellee.

                            No. 4D08-3866

                            [July 16, 2014]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Andrew L. Siegel,
Judge; L.T. Case No. 98-22000 CF10A.

  Thomas A. Kennedy of Thomas A. Kennedy, P.A., Vero Beach, for
appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Mitchell A.
Egber, Assistant Attorney General, West Palm Beach, for appellee.

    Sonya Rudenstine, Gainesville, and Michael Ufferman, Tallahassee,
for Amicus Curiae Florida Association of Criminal Defense Lawyers.

  Rebecca Sharpless, Coral Gables, Tania Galloni, Miami, and Michael
Vastine, Miami Gardens, for Amicus Curiae American Immigration
Lawyers Association South Florida Chapter.

                             On Remand

PER CURIAM.

   Pursuant to Flores v. State, 134 So. 3d 447 (Fla. 2014), this case is
remanded to the trial court for further proceedings consistent with the
Florida Supreme Court’s decisions in Hernandez v. State, 124 So. 3d 757
(Fla. 2012) and Castano v. State, 119 So. 3d 1208 (Fla. 2012). The trial
court shall determine whether appellant has established a legally
sufficient basis to withdraw his plea under the circumstances of this
case. See Cano v. State, 112 So. 3d 646, 647–48 (Fla. 4th DCA 2013).
   Reversed and Remanded.

DAMOORGIAN, C.J., CIKLIN and TAYLOR, JJ., concur.

                          *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                  -2-